  Case: 1:14-cr-00287 Document #: 375 Filed: 10/01/19 Page 1 of 1 PageID #:2135




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICI OF ILLINOIS
                                           EASTERN DIVISION



The United States of America,                           )
                                                        )
                 Plaintiff,                             )   1:14 u287   -   q
                                                        )
                                                        I
                 -vs-                                   )'Hon. Charles Norgle
                                                        )
Asif Aslam, et alias,                                   )
                                                        )
                 Defendants.                            )
                                                        )


                                          AGREED ORDER


         It is ordered that the defendant, Asif Aslam's sentencing date, previously set in this matter

for   octobe   r L,   zoLe,is continued   to be heard
                                                        ^ I I - l'1fu              ZoLe, at
                                                                                              //[5O
AM/Em.

         This continuance is a FINAL continuance.




                                                        Hon.charterJ/
                                                                                              &
                                                                         t6/t
         Prepared by:
         MichaelC. Goode, Esq.
                                                                                    lratq
         Attorney for the defendant, Asif Aslam,
         221 North LaSalle Street, suite 1320
         Chicago, lllinois 60603
         (312) s41-1331
